In a proceeding to fix an allowance to the attorney for the administrator, order of the Surrogate’s Court of Nassau county, in so far as an appeal is taken therefrom, reversed upon the law, without costs, and application denied, without costs. In our opinion, it was beyond the power of the surrogate to direct the payment to the administrator’s attorney of a counsel fee from property determined to belong to the appellants and not to the estate. Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ., concur.